IN THE UNITED STATES COURT OF APPEALS

FOR THE ELEVENTH CIRCUI U5, cwﬁ‘aymgﬁ

  

__—____ ELEVENTH CIRCUIT
No. 11-14532-CC  OCT 1 4 2011 I
MN LEY
D.C. Docket No. 2:1 1-cv-2746-SL’ CLERK
UNITED STATES OF AMERICA,
Plaintiff-Appellant,
Cross Appellee,
versus
STATE OF ALABAMA,
GOVERNOR OF ALABAMA,

Defendants-Appellees,
Cross Appellants,

NATIONAL FAIR HOUSING ALLIANCE, INC.,
AMERICAN UNITY LEGAL DEFENSE FUND,
Defendants-Appellees.

No. 11-14535-CC

D.C. Docket No. 5:1 1-cv-2484-SLB

HISPANIC INTEREST COALITION OF ALABAMA,
AIDS ACTION COALITION, et al., ,
Plaintiffs-Appellants,
Cross Appellees,
versus

GOVERNOR OF ALABAMA,

ATTORNEY GENERAL, STATE OF ALABAMA, et al.,

Defendants-Appellees,
Cross Appellants,

SUPERINTENDENT OF HUNTSVILLE CITY SCHOOL SYSTEM, et al.,

Defendants—Appellees.

Appeals from the United States District Court
for the Northern District of Alabama

Before CARNES, BARKETT, and HULL, Circuit Judges.

ORDER BY THE COURT:
These two appeals involve the United States’ and various plaintiffs" (the

“private plaintiffs”) challenges to the Beason-Hammon Alabama Taxpayer and

Citizen Protection Act, Ala. Laws Act 2011-535 (“H.B. 56”). In the district court,

1The plaintiffs in the second appeal are:(1) Hispanic Interest Coalition of Alabama;
(2) AIDS Action Coalition; (3) Huntsville International Help Center; (4) Interpreters and
Translators Association of Alabama; (5) Alabama Appleseed Center for Law & Justice, Inc.;
(6) Service Employees International Union; (7) Southern Regional Joint Board of Workers
United; (8) United Food and Commercial Workers International Union; (9) United Food and
Commercial Workers Union Local 1657; (10) DreamActivist.org; (11) Greater Birmingham
Ministries; (12) Boat People SOS; (l 3) Matt Webster; (14) Maria D. Ceja Zamora; (15) Pamela
Long; (16) Juan Pablo Black Romero; (17) Christopher Barton Than; (18) Ellin Jimmerson;
(19) Robert Barber; (20) Daniel Upton; (21) Jeffrey Allen Beck; (22) Michelle Cummings;
(23) Esayas Haile; (24) Fiseha Tesfamariam; (25) Jane Doe #1; (26) Jane Doe #2; (27) Jane Doe
#3; (28) Jane Doe #4; (29) Jane Doe #5; (30) Jane Doe #6; (31) John Doe #1, a minor, by his
legal guardian Matt Webster; (32) John Doe #2; (33) John Doe #3; (34) John Doe #4; (35) John
Doc #5; and (36) John Doe #6.

Joseph B. Morton.

On August 24, 2011, the district court held a full-day hearing on the
motions for a preliminary injunction. Although the district court heard the
arguments of counsel, no witnesses testiﬁed at the hearing. No depositions have
been ﬁled. After the hearing but before the ruling, the private plaintiffs ﬁled
additional documents and declarations.

On August 29, 2011, the district court temporarily enjoined enforcement of
H.B. 56 until September 29, 2011. However, the court noted that the temporary
injunction issued solely to allow more time to consider the various challenges to
H.B. 56 and was not addressing the merits of the motions for a preliminary
injunction.

Subsequently, in a 115-page opinion dated September 28, 2011, the district
court granted the United States’ motion in part and enjoined enforcement of
Sections 11(a), 13, 16, and 17. The district court denied a preliminary injunction
with respect to Sections 10, 12(3), 27, 28, and 30.

In a separate 106-page order also dated September 28, 2011, the district

court granted the private plaintiffs’ motion in part and enjoined Sections 8, 10(e),

ll

11(e), 11(f), and 11(g).7 The district court denied a preliminary injunction with
respect to Sections 10(a), 12(a) and (e), 18, 19, 20, 27, 28, and 30.

By virtue of the expiration of the temporary injunction, H.B. 56, including
the unenjoined Sections 10, 12, 18, 19, 20, 27, 28, and 30, went into effect on
September 29, 2011. The private plaintiffs ﬁled a notice of interlocutory appeal
on September 29, 2011, and the United States ﬁled a notice of interlocutory appeal
on September 30, 2011. In the district court, both the United States and the
private plaintiffs moved for an injunction pending their appeal of the district
court’s denial of a preliminary injunction on Sections 10(a), 12(a), 18, 27, 28, and
30. On October 5, 2011, the district court denied the motions for an injunction
pending appeal.

D. Motions for Injunction Pending Appeal
On October 7, 2011, both the United States and the private plaintiffs ﬁled

the present motions for injunctions pending appeal, but only as to Sections 101a),

12(a), 18, 27, 28, and 30.8 They also asked this Court to expedite consideration of

7In the private plaintiffs’ lawsuit, the district court denied the motion for a preliminary
injunction as moot with respect to Sections 11(a) and 13 because the district court enjoined
enforcement of these sections in the United States’ lawsuit.

8In the district court, the private plaintiffs moved for a preliminary injunction as to
Sections 19 and 20, but the private plaintiffs did not move for an injunction pending appeal as to
these Sections. Nor do the private plaintiffs move in. this Court for an injunction pending appeal
as to Sections 19 and 20.

‘12

the underlying appeals. On October 7, 2011, this Court immediately expedited
brieﬁng of, and oral argument on, the merits of the underlying appeal as to the
denial of the preliminary injunctions of enforcement of H.B. 56. (& Order dated
October 7, 2011). This order addresses only the parties’ motions for an injunction
pending appeal.9
III. STANDARD FOR INJUNCTION PENDING APPEAL

We grant the “extraordinary remedy” of an injunction pending appeal only
if the petitioners can show: “(1) a substantial likelihood that they will prevail on
the merits of the appeal; (2) a substantial risk of irreparable injury to the
intervenors unless the injunction is granted; (3) no substantial harm to other
interested persons; and (4) no harm to the public interest.” Touchston v.
McDermott, 234 F.3d 1130, 1132 (11th Cir. 2000) (en banc). “A substantial
likelihood of success on the merits requires a showing of only likely or probable,
rather than certain, success.” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223,
1232 (11th Cir. 2005) (emphasis omitted). “Failure to show any of the four factors

is fatal, and the most common failure is not showing a substantial likelihood of

9In this appeal, the United States, the private plaintiffs, or the State of Alabama also ﬁled
a few additional declarations, documents, and newspaper articles. While the motions panel has

considered everything, we leave it to the merits panel to sort out what is properly considered as
evidence on appeal.

13

success on the merits.” Am. Civil Liberties Union of Fla. Inc. v. Miami-Dade

 

County Sch. Bd., 557 F.3d 1177, 1198 (11th Cir. 2009). Further, “preliminary
injunctions of legislative enactments—because they interfere with the democratic
process and lack the safeguards against abuse or error that come with a full trial on
the merits—must be granted reluctantly and only upon a clear showing that the
injunction before trial is deﬁnitely demanded by the Constitution and by the other
strict legal and equitable principles that restrain courts.” Ne. Fla. Chapter of Ass’n
of Gen. Contractors of Am. V. City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir.
1990)
IV. DISCUSSION

Upon review of the record and consideration of the parties’ briefs and the
district court’s orders and opinions, we GRANT IN PART and DENY IN PART
the United States’ and the private plaintiffs’ motions for injunction pending
appeal. We conclude that the United States and the private plaintiffs have met
their burden as to all four requirements for an injunction pending appeal as to
Section 10 and we therefore ENJOIN the State of Alabama’s enforcement of
Section 10 pending appeal and until further order by the merits panel.

We also conclude that the United States has met its burden as to all four

requirements for an injunction pending appeal as to Section 28 and we therefore

14

ENJOIN the State of Alabama’s enforcement of Section 28 pending appeal and
until ﬁirther order by the merits panel. The private plaintiffs’ motion for injunction
pending appeal is DENIED AS MOOT as to Section 28, and thus we need not
reach the standing issues.

The United States’ and the private plaintiffs’ motions for injunction pending
appeal are DENIED as to Sections 12, 18, 27, and 30.10

Our decision does not bind the merits panel, which will consider the case
after full brieﬁng and oral argument. See 11th Cir. R. 27-1(g) (“A ruling on a
motion or other interlocutory matter, whether entered by a single judge or a panel,
is not binding upon the panel to which the appeal is assigned on the merits, and
the merits panel may alter, amend, or vacate it.”).

MOTIONS GRANTED IN PART AND DENIED IN PART.

10The United States’ “Motion for Temporary Injunction Pending Full Consideration” of
the motions for injunction pending appeal is DENIED AS MOOT.

15

BARKETT, Circuit Judge, concurring in part and dissenting in'part:

. I agree that Sections 10 and 28 should be enjoined and that Sections 27 and
30 should not be enjoined. However, I would ﬁnd that the United States and the
private plaintiffs have met the requirements for an injunction pending appeal as to

Sections 12 and 18.

16

the United States and the private plaintiffs ﬁled motions for a preliminary ‘
injunction as to various sections of H.B. 56. After a hearing, the district court
granted the motions as to numerous sections of H.B. 56 but denied them as to
other sections. Pursuant to Rules 8(a) and 27 of the Federal Rules of Appellate
Procedure, the United States and the private plaintiffs move this Court to enjoin
pending appeal Alabama’s enforcement of six of the sections of H.B. 56 not
enjoined by the district court. After review and brieﬁng, we grant in part and deny
in part the motions for injunctions pending appeal.
I. PROCEDURAL BACKGROUND

On June 2, 2011, the Alabama Legislature approved H.B. 56, and Governor
Robert Bentley signed H.B. 56 into law on June 9, 2011. The majority of the
provisions in H.B. 56 were set to become effective on September 1, 2011.
A. United States’ Lawsuit

Seeking to permanently enjoin enforcement of certain provisions of H.B. 56,
the United States sued the State of Alabama, Governor Robert J. Bentley in his
ofﬁcial capacity, the National Fair Housing Alliance, Inc., and the American Unity
Legal Defense Fund. The United States argued, inter; am, that Sections 10, 11(a),

12, 13, 16, 17, 18, 27, 28, and 30 of H.B. 56 were preempted under the Supremacy

Clause and by federal law, principally the comprehensive registration scheme

embodied in the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1101, gt

we

The contents of the sections challenged by the United States are summarized
as follows:

Section 10 creates a criminal misdemeanor violation under Alabama law
for “willful failure to complete or carry an alien registration document
if the person is in violation of 8 U.S.C. § 1304(e) or 8 U.S.C. § 1306(a),2
an_d the person is an alien unlawfully present in the United States.”

Section 10(b) prohibits law enforcement ofﬁcers from attempting to
independently make a ﬁnal determination of whether an alien is lawfully
present in the United States and requires law enforcement to determine
immigration status by seeking veriﬁcation from the federal government

under 8 U.S.C. § 1373(c).3

Section 11(a) makes it a misdemeanor crime for an unauthorized alien
to apply for, solicit, or perform work.

Section 12 requires a law enforcement ofﬁcer—upon making “any
lawful stop, detention, or arrest” in the enforcement of state or local law
and upon reasonable suspicion that person stopped, detained, or arrested
is unlawfully present in the United States—to make a reasonable
attempt, “when practicable,” to determine the citizenship and

2Pursuant to § 1304(6), every alien eighteen years of age and older must carry a certiﬁcate
of alien registration or alien registration receipt card; failure to carry the registration card is a
misdemeanor punishable by a ﬁne not exceeding $100, imprisonment of no more than 30 days,
or both. 8 U.S.C. § 1304(e). Section 1306(a) states that an alien’s willful failure to apply for
registration and to be ﬁngerprinted is a misdemeanor punishable by a ﬁne not exceeding $1,000,
imprisonment of no longer than six months, or both. 8 U.S.C. § 1306(a). -

3Pursuant to § 1373 (c), “The Immigration and Naturalization Service shall respond to an
inquiry by a Federal, State, or local government agency, seeking to verify or ascertain the
citizenship or immigration status of any individual within the jurisdiction of the agency for any

purpose authorized by law, by providing the requested veriﬁcation or status information.”
8 U.S.C. § 1373(c).

immigration status of the person stopped, detained, or arrested, except
if the determination may hinder or obstruct an investigation. A person
is presumed not to be an alien who is unlawfully present if the alien
presents a valid driver’s license, a valid Alabama nondriver
identiﬁcation card, an unexpired, government-issued identiﬁcation
bearing a photograph or other biometric identiﬁer, a tribal identiﬁcation
card, or a foreign passport with an unexpired visa. A law enforcement
ofﬁcer may not consider race, color, or national origin in implementing
this section. Section 12(b) requires law enforcement, within 24 hours
of arresting an alien, to verify with the federal government the
immigration status of the arrestee. If the federal veriﬁcation “is delayed
beyond the time that the alien would otherwise be released from
custody, the alien shall be released from custody.”

Section 13 makes it unlawful for a person to (1) conceal, harbor, or
shield an alien unlawﬁilly present in the United States, or attempt or
conspire to do so; (2) encourage an unlawful alien to come to the State
of Alabama; or (3) transport (or attempt or conspire to transport) an
unlawful alien.

Section 16 forbids employers from claiming as business tax deductions
any wages paid to an unauthorized alien.

Section 17 establishes a civil cause of action against an employer who
fails to hire or discharges a US. citizen or an alien who is authorized to
work while hiring or retaining an unauthorized alien.

Section 18 amends Ala. Code 32-6-9 to include a provision that if a
person is arrested for driving without a license, and the ofﬁcer is unable
to determine by any othermeans that the person has a valid driver’s
license, the ofﬁcer shall transport the arrested person to the nearest
magistrate; a reasonable effort must be made to determine the
citizenship of the arrested person, and if found to be unlawfully present
in the United States, the arrested person shall be considered a ﬂight risk
and must be detained until prosecution or until handed over to federal
immigration authorities.

Section 27 bars Alabama courts from enforcing a contract to which a
person who is unlawfully present in the United States is a party, if the
party had direct or constructive knowledge that the alien was unlawfully
present in the United States at the time the contract was entered into.
This section does not apply to contracts for lodging for one night,
contracts for the purchase of food, contracts for medical services,
contracts for transportation for an alien to return to his or her country of
origin, or any “contract authorized by federal law.” In court
proceedings, the determination of whether an alien is unlawfully present
in the United States shall be made by the federal government, pursuant

to 8 U.S.C. § 1373(c).

Section 28 requires every public elementary and secondary school in
Alabama, “at the time of enrollment in kindergarten or any grade in such
school,” to determine if the student “was born outside the jurisdiction of
the United States or is the child” of an unlawfully present alien and
qualiﬁes for assignment to an English as second language class or other
remedial program. Section 28(a)(2) provides that, in making the above
determination, the school “shall rely upon presentation of the student’s
original birth certiﬁcate, or a certiﬁed copy thereof.” Section 28 also
requires the school or district to compile the data required by the Section
and to submit the data to the State Board of Education, which must
submit a public report to the legislature. However, Section 28(e) and (f)
proscribe public disclosure of information obtained under the section
that personally identiﬁes a student (except for purposes permitted by 8
U.S.C. §§ 1371 and 1644), and the student enjoys a right to privacy and
a civil remedy for any public disclosure of such information. Any
person intending to make a public disclosure of information that is
classiﬁed as conﬁdential under this section, on the ground that such
disclosure constitutes a use permitted by federal law, shall ﬁrst apply to
the Attorney General and receive a waiver of conﬁdentiality from the
requirements of Section 28(e).

Section 30 makes it a felony for an alienynot lawfully present in the
United States to enter into or attempt to enter into a “business
transaction” with the State of Alabama or any political subdivision
thereof. Section 30(a) deﬁnes a “business transaction” to include

applying for or renewing a license plate, driver’s license, nondriv‘er
identiﬁcation card, or business license. However, “business transaction”
does not include applying for a marriage license. The state and any
political subdivision thereof may not consider race, color, or national
origin in the enforcement of this section except to the extent permitted
by the US. Constitution or the Constitution of Alabama of 1901.

B. Private Plaintiffs’ Lawsuit

In a separate lawsuit seeking to enjoin H.B. 56, the private plaintiffs sued not
only the State of Alabama and Governor Robert J. Bentley but also numerous other
state and local ofﬁcials.4 The private plaintiffs argued that the entire act, and
particularly Sections 10, 12, 18, 27, 28, and 30, are invalid on numerous

constitutional and other grounds.5 But the private plaintiffs’ only ground asserted for

4The private plaintiffs sued Robert Bentley, in his ofﬁcial capacity as Governor of the
State of Alabama, and Luther Strange, in his ofﬁcial capacity as Attorney General of the State of
Alabama. They also named as defendants Joseph B. Morton, State Superintendent of Education
and Freida Hill, Chancellor of Postsecondary Education, as well as six school superintendents: E.
Casey Wardynski, Superintendent of the Huntsville City School System; Jamie Blair,
Superintendent of the Vestavia Hills City School System; Randy Fuller, Superintendent of the
Shelby County Public School System; Charles D. Warren, Superintendent of the DeKalb County
Public School System; Barbara W. Thompson, Superintendent of the Montgomery County Public
School System; and Jeffery E. Langham, Superintendent of the Elmore County Public School
System. They also name Robert L. Broussard, District Attorney for Madison County. On
September 16, 2011, plaintiffs ﬁled an Amended Complaint, which substituted Larry E. Cravin,
in his ofﬁcial capacity as Interim State Superintendent of Education, for Morton, who retired on
August 31, 2011.

5In their complaint and in the district court, the private plaintiffs also argued that
(1) Sections 12, 18, 19, and 20 violate the Fourth Amendment; (2) Sections 8, 10, and 12 (in
addition to Section 28) violate the Equal Protection Clause of the Fourteenth Amendment;
(3) Sections 12, 18, 19, and 20 violate procedural due process under the Due Process Clause of
the Fourteenth Amendment; (4) Sections 10, 12, 13, and 30 are vague and overbroad in violation
of the Due Process Clause of the Fourteenth Amendment; (5) Section 11 effects a content-based
restriction on speech relating to work and is imperrnissibly vague in violation of the First

7

purposes of their motion for injunction pending appeal as to Sections 10, 12, 18, 27,
and 30 is that the entire act and those sections are preempted under the Supremacy
Clause and by federal law (primarily the INA but also 42 U.S.C. § 1981 as to Section
27). The private plaintiffs’ motion argues that Section 28 is not only preempted but
also violates the Equal Protection Clause of the Fourteenth Amendment.

In addition to the sections of H.B. 56 challenged by the United States, the
private plaintiffs challenged these provisions of the act, which are summarized as
follows:

Section 8 prohibits an alien not lawfully present in the United States
from enrolling in or attending any public post-secondary educational
institution and requires any alien attending a public post-secondary
educational institution to possess lawful permanent residence or an
appropriate nonimmigrant visa.

Sections 10(e), 1 1(6), and 13(h) state that veriﬁcation of an alien’s
immigration status received from the federal government pursuant to 8
U.S.C. § 1373(c) is conclusive proof of the alien’s status and that a state
court may consider only the federal veriﬁcation in determining whether

Amendment; (6) Section 27 unconstitutionally impairs the obligation of contracts by forbidding
Alabama state courts from enforcing a contract between a party and an alien unlawfully present
in the United States; (7) Sections 10(e), 11(e), and 13(h) violate the Confrontation Clause and
Compulsory Process Clause of the Sixth Amendment; and (8) Sections 27 and 30 violate 42
U.S.C. § 1981 by prohibiting unlawfully present aliens from making and enforcing contracts.

Because the private plaintiffs have requested an injunction pending appeal only as to
Sections 10, 12, 18, 27, 28, and 30 and based gull on federal preemption as to those sections and
on Equal Protection grounds as to Section 28, we have considered only those speciﬁc claims of
the private plaintiffs.

an alien is lawfully present in the United States.6

Section 1 1(f) and (g) make it unlawful for an occupant of a motor
vehicle stopped on a street or roadway to attempt to hire or hire and pick
up passengers for work at a different location if the motor vehicle blocks
or impedes trafﬁc. Section 1 1(f) applies to an occupant of a motor
vehicle; Section 1 1(g) applies to a person picked up by a motor vehicle
blocking traffic.

Section 12(e) requires a state law enforcement agency to cooperate in
the transfer of an unlawfully present alien to the custody of the federal
government, if the federal government so requests.

Section 19 states that, if a person is charged with a crime for which bail
is required or conﬁned for any period in state, county, or municipaljail,
law enforcement must make a reasonable effort to determine if the
person is an alien unlawfully present in the United States.

Section 20 requires the state agency responsible for the incarceration of
an unlawfully present alien convicted of a violation of state or local law
to notify U. S. Immigration and Customs Enforcement and to assist in the
coordination and transfer of the prisoner to the appropriate federal
immigration authority.

C. Motions for Preliminary Injunction in the District Court
In the district court, the United States moved for a preliminary injunction of
Sections 10, 11(a), 12(a), 13, 16, 17, 18, 27, 28, and 30 ofH.B. 56. In the separate
lawsuit, the private plaintiffs moved the district court for a preliminary injunction
of the entire act or of Sections 8, 10(a), 10(e), 11(a), 11(e), 11(f), 11(g), 12(a) and
6The private plaintiffs argued that the last sentence of these subsections violated the

Compulsory Process Clause of the Sixth Amendment by prohibiting an alien from offering any
evidence in defense of an element of a criminal offense.

9

(e), 13, 18, 19, 20, 27, 28, and 30.

The parties proceeded by ﬁling afﬁdavits and briefs before the district court.
In support of its motion for a preliminary injunction, the United States submitted,
M &, eleven declarations, including: (1) the Declaration of William J. Burns,
Deputy Secretary of State; and (2) the Declaration of Daniel H. Ragsdale,
Executive Associate Director for Management and Administration at US.
Immigration and Customs Enforcement.

The private plaintiffs submitted, among other documents: (1) the text of
House Bill 56; (2) over forty declarations; and (3) an article entitled “Alabama
Town Closely Watches New Immigration Law.”

In response, the State of Alabama presented various documents, including:
(1) a Pew Hispanic Center study entitled “Unauthorized Immigrant Population:
National and State Trends, 2010”; (2) the afﬁdavit of Henry M. Redden, the
Director of InformationISystems for the Alabama Department of Corrections; (3) a
2002 Ofﬁce of Legal Counsel memorandum on “Non-preemption of the authority
of state and local law enforcement ofﬁcials to arrest aliens for immigration
violations”; (4) a study by the National Education Association entitled “Rankings
of the States 2010 & Estimates of School Statistics 2011”; (5) several declarations;

and (6) two letters, including one written by State Superintendent of Education

10